UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7210


VINCENT MCKINLEY BROWN,

                Petitioner - Appellant,

          v.

NOTTOWAY CORRECTIONAL CENTER; WARDEN HARRIS L. DIGGS,

                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:10-cv-00068-jlk-mfu)


Submitted:   November 23, 2010             Decided:   January 24, 2011


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vincent McKinley Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Vincent McKinley Brown seeks to appeal the district

court’s order dismissing without prejudice his 28 U.S.C. § 2254

(2006) petition.           We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

                  Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

                  The district court’s order was entered on the docket

on February 12, 2010.           The notice of appeal was filed on August

2, 2010. *        Because Brown failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts       and    legal   contentions   are   adequately   presented   in   the




        *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3